UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1592


XIU ZHEN ZHENG, a/k/a Xue Hua Zheng, a/k/a Farzeea Binte
Abu Bakar Falli,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 10, 2013              Decided:   December 17, 2013


Before KING, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter L. Quan, LAW OFFICES OF PETER L. QUAN, P.L.L.C., Flushing,
New York, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Terri J. Scadron, Assistant Director, Greg D. Mack,
Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Xiu Zhen Zheng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”), denying her motion to reopen.

We deny the petition for review.

             The denial of a motion to reopen is reviewed for abuse

of discretion.       8 C.F.R. § 1003.2(a) (2013); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009); Jean v. Gonzales, 435 F.3d

475, 481 (4th Cir. 2006).            The Board’s “denial of a motion to

reopen is reviewed with extreme deference, given that motions to

reopen are disfavored because every delay works to the advantage

of   the    deportable    alien    who   wishes   merely   to   remain     in   the

United States.”      Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir.

2009) (internal quotation marks omitted).                  The motion “shall

state the new facts that will be proven at a hearing to be held

if the motion is granted and shall be supported by affidavits or

other evidentiary material.”             8 C.F.R. § 1003.2(c)(1) (2013).

Further, the motion “shall not be granted unless it appears to

the Board that evidence sought to be offered is material and was

not available and could not have been discovered or presented at

the former hearing.”       Id.

             We have also recognized three independent grounds on

which   a   motion   to   reopen    removal   proceedings       may   be   denied:

“(1) the alien has not established a prima facie case for the

                                         2
underlying     substantive          relief      sought;      (2)    the     alien       has    not

introduced         previously        unavailable,           material        evidence;         and

(3) where      relief       is     discretionary,          the     alien    would       not    be

entitled to the discretionary grant of relief.”                             Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).               We will reverse the denial of a motion to

reopen only if it is “‘arbitrary, irrational, or contrary to

law.’”       Mosere,       552     F.3d    at       400   (internal        quotation         marks

omitted).

             An alien may file one motion to reopen within ninety

days    of   the    entry     of    a    final      order    of    removal.         8    U.S.C.

§ 1229a(c)(7)(A), (C) (2012); 8 C.F.R. § 1003.2(c)(2) (2013).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”            8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

§ 1003.2(c)(3)(ii).

             Zheng        concedes       that    her      motion    was     untimely.          We

conclude that the Board did not abuse its discretion in finding

that she failed to show a change in country conditions that

would excuse a late motion to reopen.                            We also conclude that

there    was       no     abuse     of    discretion         by     the     Board       in    its

consideration of the medical records Zheng submitted in support

                                                3
of her new allegation that she suffered three forced abortions

in China.       Because Zheng failed to show a change in country

conditions,     her   claim    that   she   had    a       well-founded    fear   of

persecution based on her having given birth to two children is a

change in personal circumstances which does not excuse a late

motion to reopen.      See Ji Cheng Ni v. Holder, 715 F.3d 620, 624

(7th Cir. 2013) (birth of applicant’s two children was a change

in   personal     circumstances       and    not       a    change    in   country

conditions); Mei Ya Zhang v. Attorney Gen., 572 F.3d 1316, 1319

(11th Cir. 2009) (“An alien cannot circumvent the requirement of

changed country conditions by demonstrating only a change in her

personal circumstances.”).

            We also conclude that the Board did not err in finding

that Zheng did not comply with the requirements for showing that

she received ineffective assistance of counsel.                      See Barry v.

Gonzales, 445 F.3d 741, 745-47 (4th Cir. 2006).

            Because    Zheng    was   in    asylum-only        proceedings,       the

Board correctly found it did not have jurisdiction to consider

the approved visa petition or her application for adjustment of

status.   See Zine v. Mukasey, 517 F.3d 535, 543 (8th Cir. 2008)

(the relevant statutes and regulations do not give the Board

jurisdiction to adjust status in asylum-only proceedings); see

also Gjerjaj v. Holder, 691 F.3d 288, 293 (2d Cir. 2012).



                                       4
              Insofar    as   Zheng    argues          that    reopening        should    have

been granted in light of her younger child’s health issues, we

note   that    such     relief   is    not   generally          available        through   an

untimely      motion    to    reopen    without         establishing        a    change     in

country conditions.

              Accordingly,       we   deny       the    petition      for     review.       We

dispense      with     oral    argument      because           the    facts      and     legal

contentions     are     adequately     presented          in    the   materials        before

this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                             5